        Case 1:19-cv-01213-MV-CG Document 4 Filed 03/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTONIO DE JESUS MUÑOZ-GONZALEZ,

       Plaintiff,

v.                                                               CV No. 19-1213 MV/CG

UNITED STATES OF AMERICA,

       Defendant.

                            ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Mr. Muñoz-Gonzalez’s handwritten

complaint, which alleges illegal arrest, conviction, and detention by state and federal

officers, and seeks declaratory and injunctive relief. (Doc. 1). It appears Mr. Muñoz-

Gonzalez is attempting to assert claims under 42 U.S.C. § 1983 or Bivens v. Six

Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). A civil rights

complaint under 42 U.S.C. § 1983 or Bivens is the exclusive vehicle for vindication of

substantive rights under the U.S. Constitution. See Baker v. McCollan, 443 U.S. 137,

144 n.3 (1979) (claims against state actors must be brought under 42 U.S.C. § 1983).

       The Court finds Mr. Muñoz-Gonzalez’s complaint is deficient for two reasons.

First, his filing is not in proper form or signed by himself, as required by Fed. R. Civ. P.

11(a). Second, Mr. Muñoz-Gonzalez failed to prepay the $400 filing fee, or alternatively,

file an Application to Proceed in District Court Without Prepaying Fees or Costs with a

six-month account statement. See 28 U.S.C. §§ 1914 and 1915(a).

       Mr. Muñoz-Gonzalez must cure these deficiencies if he wishes to pursue his

claims. Mr. Muñoz-Gonzalez must prepay the $400 filing fee, or alternatively, file an

Application to Proceed in District Court Without Prepaying Fees or Costs along with a
        Case 1:19-cv-01213-MV-CG Document 4 Filed 03/22/21 Page 2 of 2




six-month account statement. Mr. Muñoz-Gonzalez must also refile an individual

complaint on the proper § 1983 form. These deficiencies must be cured within thirty (30)

days of entry of this Order. Mr. Muñoz-Gonzalez must include the civil action number

(CV 19-1213 MV/CG) on all papers he files in this proceeding. If Mr. Muñoz-Gonzalez

fails to cure these deficiencies within thirty (30) days, the Court may dismiss this

proceeding without further notice.

       IT IS THEREFORE ORDERED that by April 22, 2021, Mr. Muñoz-Gonzalez

shall: (1) refile his claims on the proper § 1983 form; and (2) either prepay the $400

filing fee or submit an Application to Proceed in District Court Without Prepaying Fees

or Costs along with a certified copy of Plaintiff’s inmate account statement for the six-

month period immediately preceding this filing.

       IT IS FURTHER ORDERED that the Clerk shall mail to Mr. Muñoz-Gonzalez a

copy of this Order, two (2) copies of a form § 1983 complaint with instructions, and two

(2) copies of an Application to Proceed in District Court Without Prepaying Fees or

Costs with instructions.

       IT IS SO ORDERED.



                                     ______________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
